Harvey, J.
(dissenting). We are in agreement with the concurring memorandum of Presiding Justice Mahoney except that we believe that the Sandoval decision constituted reversible error. It is true that the most prejudicial facts came out on defendant’s direct examination. However, it is inconceivable that defense counsel would have adopted that tactic had not the trial court announced earlier that the prosecution would be permitted to cross-examine defendant as to the details of those crimes. In our view, the jury would have to have been extremely self-disciplined to avoid the temptation of determining propensity from the permitted evidence. We would reverse and order a new trial.